DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings filed 12/18/2020 are accepted and under consideration by the Examiner.
Specification

The title, abstract, and specification filed 12/18/2020 are accepted and under consideration by the Examiner.
Election/Restrictions
Applicant's election with traverse of Species I (Claims 2-4 and 10-18) in the reply filed on 9/21/2022 is acknowledged.  The traversal is on the ground(s) that if the search and examination of an entire application can be made without series burden, the Examiner must examine it on the merits. Applicants point out that being in the same class/subclass would not create a serious burden even if different search queries are used to cover each of the species.  This is not found persuasive because while each species describes memory allocation in some aspect, each of the species descries the allocation in different contexts such that the do not overlap in scope. The Examiner may establish serious burden by meeting at least one of the criteria listed in MPEP 808.02, one of which is a different field of search, and as explained in the Restriction requirement: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. Therefore, it was indicated that a search for each of the different species would not overlap, even if the claims are classified in the same class/subclass. The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/13/2022 and 12/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Haviv et al. (US 2016/0217176 A1) hereinafter Haviv et al.
Regarding claim 1, Haviv et al. teaches a method, comprising: 
determining a type of characteristic set for each of a plurality of memory objects to be written to a memory system (at block 520, data utilization characteristics can be determined with respect to the data object associated with one or more received requests which include, but are not limited to, data usage patterns Paragraph [0122]), wherein the memory system comprises a first memory device and a second memory device (the system may include a first storage resource 122 (see Paragraph [0117]) associated with a first storage tier and a second storage resource 122 (see Paragraph [0119]) associated with a second storage tier Paragraph [0099]); 
configuring each of the plurality of memory objects to be written to the memory system in the first memory device or the second memory device based on the determination of the type of characteristic set associated with each of the plurality of memory objects (one or more aspects of the data object can be configured based on/in view of one or more data utilization characteristics (e.g., as determined at 520) Paragraph [0123]. Note that configuring various aspects of the storage of the one or more objects can include adding one or more transaction semantics Paragraph [0125]); and 
writing each of the plurality of memory objects to the first memory device or the second memory device based on the configuration of each of the plurality of memory objects (at blocks 540 and 550, the requests are associated with operations to be performed as dictated by the transaction semantics Paragraph [0134] and stored in either the first storage resource or second storage resource (Paragraphs [0117], [0119]).  
Claim 13 is rejected under 35 USC 102(a)(1) for the same reasons as claim 1, as outlined above.
Regarding claim 13, Haviv et al. teaches a system (see the system architecture 100 Paragraph [0033]), comprising: a host (server 120); and a memory system coupled to the host, the memory system comprising: a controller (control circuit 240) coupled to the plurality of memory devices, wherein the host is to (the methods are performed by server 120 Paragraphs [0134]-[0135]) perform the method as outlined in claim 1. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Haviv et al. in view of Akutsu et al. (US 2014/0325121 A1) hereinafter Akutsu et al.
Regarding claim 2, Haviv et al. teaches all of the features with respect to claim 1, as outlined above.
Haviv et al. does not appear to explicitly teach, however, Akutsu et al. teaches wherein the type of characteristic set comprises one of: a first characteristic set comprising a respective access frequency for each of the plurality of memory objects during a first time interval; and a second characteristic set comprising a respective access frequency for each of the plurality of memory objects during a second time interval, wherein the second time interval is larger than the first time interval (it is determined whether a page should be migrated to a different storage tier based on a “long-cycle IOPS” and “short-cycle IOPS” value of the page Paragraph [0084]. In other words, the controller manages “a first access frequency of occurrence which is the frequency of occurrence of access from a host within a first period” which reads on the second characteristic set and “a second access frequency of occurrence which is the frequency of occurrence of access from the host device within a second period that is shorter than the first period” Paragraph [0005]).  
The disclosures of Haviv et al. and Akutsu et al., hereinafter HA, are analogous art to the claimed invention because they are in the same field of endeavor of memory allocation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of HA before them, to modify the teachings of Haviv et al. to include the teachings of Akutsu et al. since both HA teach determining and utilizing an attribute of data stored in a memory system. Therefore it is applying a known technique (the attribute being the access frequency in a short-cycle and long-cycle [0005], [0084] of Akutsu et al.) to a known device (configuring data objects to be stored in a first or second storage resource [0123] of Haviv et al.) ready for improvement to yield predictable results (an access frequency attribute over a short and long interval is used when storing data [0005], [0084] of Akutsu et al.), KSR, MPEP 2143.
Regarding claim 3, HA teaches all of the features with respect to claim 2, as outlined above.
Haviv et al. further teaches configuring one of the plurality of memory objects to be written to the first memory device in response to the one memory object being determined to be associated with the first characteristic set (one or more aspects of the data object can be configured based on/in view of one or more data utilization characteristics (e.g., as determined at 520) Paragraph [0123] to be stored in a first storage resource Paragraphs [0117], [0119]. Note that Akutsu et al. teaches using short-cycle IOPS information, which reads on the first characteristic set, to relocate data to a different tier Paragraph [0046]-[0047]).  
Regarding claim 4, HL teaches all of the features with respect to claim 2, as outlined above.
Haviv et al. further teaches configuring one of the plurality of memory objects to be written to the second memory device in response to the one memory object being determined to be associated with the second characteristic set (one or more aspects of the data object can be configured based on/in view of one or more data utilization characteristics (e.g., as determined at 520) Paragraph [0123] to be stored in a second storage resource Paragraphs [0117], [0119]. Note that Akutsu et al. teaches using long-cycle IOPS, which reads on the first characteristic set, to relocate data to a different tier Paragraph [0046]-[0047]. Note that Akutsu et al. teaches using long-cycle IOPS, which reads on the second characteristic set, to relocate data to a different tier Paragraph [0046]-[0047]).  
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Haviv et al. in view of Ramachandran et al. (US 2019/0354441 A1) hereinafter Ramachandran et al.
Regarding claim 10, Haviv et al. teaches all of the features with respect to claim 1, as outlined above.
Haviv et al. does not appear to explicitly teach, however, Ramachandran et al. teaches designating an address space for each of the plurality of objects to be written to in the first memory device or the second memory device, wherein the address space is a contiguous address space across the first memory device and the second memory device (the address spaces of a plurality of storage devices, including both local storage and any forms of network-accessible storage, are collected to form a storage pool having a contiguous address space Paragraph [0132]).  
The disclosures of Haviv et al. and Ramachandran et al., hereinafter HR, are analogous art to the claimed invention because they are in the same field of endeavor of memory allocation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of HR before them, to modify the teachings of Haviv et al. to include the teachings of Ramachandran et al. since both HR teach memory allocation and/or storage tiering. Therefore it is applying a known technique (the storage devices are part of a contiguous address space Paragraph [0132] of Ramachandran et al.) to a known device (configuring data objects to be stored in a first or second storage resource [0123] of Haviv et al.) ready for improvement to yield predictable results (the data objects are written to storage devices that are part of a contiguous address space Paragraph [0132] of Ramachandran et al.), KSR, MPEP 2143.
Regarding claim 14, Haviv et al. teaches all of the features with respect to claim 13, as outlined above.
Haviv et al. does not appear to explicitly teach, however, Ramachandran et al. teaches wherein an address space to store each of the plurality of memory objects contiguously spans across the plurality of memory devices (the address spaces of a plurality of storage devices, including both local storage and any forms of network-accessible storage, are collected to form a storage pool having a contiguous address space Paragraph [0132]).  
The disclosures of Haviv et al. and Ramachandran et al., hereinafter HR, are analogous art to the claimed invention because they are in the same field of endeavor of memory allocation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of HR before them, to modify the teachings of Haviv et al. to include the teachings of Ramachandran et al. since both HR teach memory allocation and/or storage tiering. Therefore it is applying a known technique (the storage devices are part of a contiguous address space Paragraph [0132] of Ramachandran et al.) to a known device (configuring data objects to be stored in a first or second storage resource [0123] of Haviv et al.) ready for improvement to yield predictable results (the data objects are written to storage devices that are part of a contiguous address space Paragraph [0132] of Ramachandran et al.), KSR, MPEP 2143.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Haviv et al. in view of Hasbun (US 2018/0373313 A1) hereinafter Hasbun. 
Regarding claim 11, Haviv et al. teaches all of the features with respect to claim 1, as outlined above.
Haviv et al. does not appear to explicitly teach, however, Hasbun teaches wherein the first memory device is a cross-point memory device (first-tier memory cells may be three-dimensional cross-point (3D Xpoint) memory that may provide a high number of IOPS with short response time Paragraph [0024]) and the second memory device is a non-volatile memory device (second-tier memory cells may be three-dimensional Not-AND (NAND) memory that may provide high capacity for data storage at a relatively lower cost Paragraph [0024]).  
The disclosures of Haviv et al. and Hasburn, hereinafter HH, are analogous art to the claimed invention because they are in the same field of memory allocation and/or memory tiering. Because both HH teach the use of utilizing different types of memory in storage tiering (ex. storage tiers that include volatile/non-volatile memory, MLC vs TLC memory [0061] of Haviv et al.), it would have been obvious to one skilled in the art to substitute one type of memory for another to achieve the predictable result of data storage in the particular type of memory as disclosed by Hasbun, in this case, a 3D Xpoint or NAND memory [0024] (KSR, MPEP 2143).
Regarding claim 12, HH teaches all of the features with respect to claim 11, as outlined above.
Hasbun further teaches wherein the non-volatile memory device is a NAND memory device (second-tier memory cells may be three-dimensional Not-AND (NAND) memory that may provide high capacity for data storage at a relatively lower cost Paragraph [0024]).  

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Haviv et al. in view of Akutsu et al. in further view of Hasbun.
Regarding claim 15, Haviv et al. teaches all of the features with respect to claim 13 as outlined above.
Haviv et al. does not appear to explicitly teach, however, Akutsu et al. teaches a first type of characteristic indicates a frequency of access that is greater than a frequency of access for a second type of characteristic set, the host is configured to send a memory object associated with the first type of characteristic set to the first memory device (it is determined whether a page should be migrated to a different storage tier based on IOP values of the page Paragraph [0084]. For example, the controller manages “a first access frequency of occurrence which is the frequency of occurrence of access from a host within a first period” and “a second access frequency of occurrence which is the frequency of occurrence of access from the host device within a second period that is shorter than the first period” Paragraph [0005]).  
The disclosures of Haviv et al. and Akutsu et al., hereinafter HA, are analogous art to the claimed invention because they are in the same field of endeavor of memory allocation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of HA before them, to modify the teachings of Haviv et al. to include the teachings of Akutsu et al. since both HA teach determining and utilizing an attribute of data stored in a memory system. Therefore it is applying a known technique (the attribute being the access frequency [0005], [0084] of Akutsu et al.) to a known device (configuring data objects to be stored in a first or second storage resource [0123] of Haviv et al.) ready for improvement to yield predictable results (an access frequency attribute is used when storing data [0005], [0084] of Akutsu et al.), KSR, MPEP 2143.
HA does not appear to explicitly teach, however, Hasbun teaches wherein the first memory device is a cross-point memory device (first-tier memory cells may be three-dimensional cross-point (3D Xpoint) memory that may provide a high number of IOPS with short response time Paragraph [0024]).  
The disclosures of HA and Hasbun, hereinafter HAH, are analogous art to the claimed invention because they are in the same field of memory allocation and/or memory tiering. Because both HAH teach the use of utilizing different types of memory in storage tiering (ex. storage tiers that include volatile/non-volatile memory, MLC vs TLC memory [0061] of Haviv et al.), it would have been obvious to one skilled in the art to substitute one type of memory for another to achieve the predictable result of data storage in the particular type of memory as disclosed by Hasbun, in this case, a 3D Xpoint [0024] (KSR, MPEP 2143).
Regarding claim 16, HAH teaches all of the features with respect to claim 13 as outlined above.
Akutsu et al. further teaches wherein: the host is configured to send a memory object associated with the second type of characteristic set to the second memory device (it is determined whether a page should be migrated to a different storage tier based on IOP values of the page Paragraph [0084]. For example, the controller manages “a first access frequency of occurrence which is the frequency of occurrence of access from a host within a first period” and “a second access frequency of occurrence which is the frequency of occurrence of access from the host device within a second period that is shorter than the first period” Paragraph [0005]) and Hasbun teaches the second memory device is a non-volatile memory device (second-tier memory cells may be three-dimensional Not-AND (NAND) memory that may provide high capacity for data storage at a relatively lower cost Paragraph [0024]).  
Regarding claim 17, HAH teaches all of the features with respect to claim 15 as outlined above.
Hasbun further teaches wherein neither the first memory device nor the second memory device is used as a cache in the memory system (memory device 175 which are made up of different tiers of storage cells (3D Xpoint and NAND) Paragraph [0024] are separate and distinct from the cache memory of SoC/processor 550, see Figure 1).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Haviv et al. in view of Greer et al. (US 2017/0344430 A1) hereinafter Greer et al.
Regarding claim 18, Haviv et al. teaches all of the features with respect to claim 13, as outlined above.
Haviv et al. does not appear to explicitly teach, however, Greer et al. teaches further comprising configuring a memory object of the plurality of memory objects to be sent to the first memory device using a double-data rate (DDR) protocol and to the second memory device using an non-volatile memory express (NVME) protocol (storage device may use any suitable communication protocol such as DDR-based protocol and in accordance with an suitable logical interface specification such as NVMe Paragraph [0029]).
The disclosures of Haviv et al. and Greer et al., hereinafter HG, are analogous art to the claimed invention because they are in the same field of memory allocation and/or memory tiering. Because both HG teach the use of utilizing different types of memory in storage tiering utilizing different types of access protocols (access protocols associated with specific storage tiers [0124] of Haviv et al.), it would have been obvious to one skilled in the art to substitute one type of memory protocol for another to achieve the predictable result of data storage utilizing a particular type of memory protocol as disclosed by Greer et al., in this case, DDR or NVME based [0029] (KSR, MPEP 2143).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE W BENNER whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE W. BENNER
Primary Examiner
Art Unit 2131



/JANE W BENNER/Primary Examiner, Art Unit 2139